t c memo united_states tax_court thomas j fisher and ann m fisher et al petitioners v commissioner of internal revenue respondent docket nos filed date a john p mancini for petitioners thomas l fenner and marion s friedman for respondent t this case has been consolidated by order with those of white rim oil gas associates raymond phillips tax_matters_partner docket nos and each of which is a tefra proceeding involving the same partnership - - memorandum opinion swift judge these consolidated cases are before us on motions for entry of decisions an evidentiary hearing was held on date with regard to these motions unless otherwise indicated all section references are to the internal_revenue_code in effect for the years in issue and all rule references are to the tax_court rules_of_practice and procedure the underlying tax_liabilities involved in the instant motions for entry of decisions of thomas j and ann m fisher who are petitioners in docket no and who are hereinafter referred to as petitioners relate to two tax_shelter limited_partnerships the white rim partnerships and the syn-fuel partnerships in which petitioners in the early 1980's invested both of these tax_shelters and the claimed tax benefits associated therewith have been the subject of test case opinions adverse to the investors see 100_tc_271 relating to the syn-fuel in docket no petitioners thomas j and ann m fisher move for entry of decision in docket nos and respondent moves for entry of decisions under rule to which motions the fishers as participating partners object also in the latter three dockets the fishers as participating partners cross move as to themselves only not as to other partners for entry of decisions for abatement of interest for innocent spouse relief and for attorney’s fees in those three dockets the tax_matters_partner filed no response to the pending motions - - partnerships affd sub nom 29_f3d_98 2d cir 99_tc_132 relating to the white rim partnerships affd sub nom 28_f3d_1024 10th cir the instant motions focus primarily on whether petitioners should be treated as having entered into binding settlement agreements of the taxes and penalties pertaining to their investments in the white rim and syn-fuel partnerships on a basis more favorable than that available to other partners in the same partnerships petitioners’ counsel complains vigorously of respondent’s general handling of the above tax_shelters and of respondent’s particular treatment of petitioners whatever may be the explanation for petitioners’ financial and other problems relating to their investments in the above partnerships the evidence herein does not establish that petitioners entered into binding settlement agreements with respondent of their tax_liabilities additions to tax and increased interest in a manner inconsistent with respondent’s proposed decisions for the reasons set forth below in docket no we shall deny for other opinions relating to the white rim partnerships see 204_f3d_1214 9th cir copeland v commissioner tcmemo_2000_181 marinovich v commissioner tcmemo_1999_179 acierno v commissioner tcmemo_1997_ affd without published opinion 185_f3d_861 3d cir karlsson v commissioner tcmemo_1997_432 vanderschraaf v commissioner tcmemo_1997_306 affd without published opinion 211_f3d_1276 9th cir q4e- petitioners’ motion for entry of decision in docket nos and we shall grant respondent’s motions for entry of decisions and we shall deny the motions for entry of decisions filed by petitioners as participating partners background at the time the petitions were filed petitioners resided in and the relevant partnerships maintained their offices in new york state on their federal_income_tax returns for the years through petitioners claimed loss deductions relating to their limited_partnership investments in white rim and syn-fuel as follows claimed loss deductions partnership white rim dollar_figure dollar_figure dollar_figure dollar_figure --- --- syn-fuel --- big_number big_number big_number dollar_figure dollar_figure respondent disallowed the above-claimed loss deductions relating to petitioners’ investments in the white rim and syn- fuel partnerships for the tax years through and the partnerships’ loss deductions for through at a court hearing on date respondent’s counsel announced that respondent would accept settlement offers from investors in the white rim and related limited_partnerships on - - terms that would allow the investors an ordinary_loss deduction for the amount of cash invested in the partnerships for partnerships formed in and respondent’s offer of settlement expired on date by that date petitioners did not respond to respondent’s offer of settlement on date petitioners mailed to respondent checks totaling dollar_figure on each check petitioners indicated whether the amount of each check should be applied to taxes or to interest owed for each year no indication appeared on the checks as to whether the payments were being made in settlement of all or any portion of the tax_liabilities determined by respondent against petitioners nor did any indication appear on the checks as to whether the payments were being made for any_tax liabilities relating to white rim or to syn-fuel or both over the course of through petitioners and their counsel and respondent exchanged various correspondence and other documents discussing petitioners’ tax_liabilities and that petitioners on date had partially paid the correspondence makes clear that except as noted below no settlement was entered into by petitioners and respondent for any of the tax years in dispute herein for example included in the documents petitioners submitted to respondent are claims for refund that petitioners filed in and in seeking refunds from respondent of amounts petitioners had paid for the years through ---- including the dollar_figure that petitioners had paid on date on date petitioners and respondent submitted to the court an agreed and signed decision document in docket no involving petitioners’ federal_income_tax liability for in which petitioners agreed to a tax_deficiency for that year of dollar_figure on date one of respondent’s appeals officers wrote a letter to petitioners to explain the allocation by respondent of the total dollar_figure in payments that had been received from petitioners on date in that letter a misleading statement was made by respondent’s appeals officer relating to petitioners’ federal_income_tax liabilities that there remains no balance on the account but each of the other years show a balance in your favor which will be refunded when this matter is closed at a court hearing in petitioners’ case at docket no in new york city on date the parties orally settled issues relating to petitioners’ investment in white rim for and and the parties filed their stipulation of settled issues therein on date - discussion the evidence in these cases is clear that except for the date and the date settlements relating to petitioners’ and tax_liabilities that are mentioned above no settlements were entered into between petitioners and respondent with regard to petitioners’ federal_income_tax liabilities for the years through petitioners’ attempt to have the dollar_figure in payments that they made on date treated as a binding and final settlement of all of petitioners’ federal_income_tax liabilities relating to the white rim and syn-fuel partnerships for the years through or for any portion thereof is rejected binding settlement agreements may be entered into between taxpayers and respondent to constitute however a binding settlement agreement of a federal tax controversy the taxpayers and respondent’s representatives among other things must comply generally with contract principles such as offer and acceptance and must objectively manifest mutual assent to the essential terms of the purported settlement agreement see 108_tc_320 affd 208_f3d_205 3d cir as we have found with regard to the amounts in controversy petitioners never accepted the terms of any pending settlement from respondent to the contrary after making the payments --- - totaling dollar_figure in december of petitioners filed two sets of claims for refund therefor -- the first in and the second in the filing by petitioners of the claims for refund in and is inconsistent with and disproves petitioners’ contention that they had settled the related tax_liabilities in december of the total amount of petitioners’ date payments and the amount of the various separate checks designated for taxes and interest with one exception for year do not match the calculations of what would have been due under any of respondent’s settlement offers further in context the date letter from respondent’s appeals officer clearly did not constitute an offer or acceptance of any settlement agreement petitioners’ various alternative arguments eg that petitioners’ date payments and respondent’s receipt thereof should be treated as an accord and satisfaction of the tax_liabilities then asserted against petitioners relating to white rim and or to syn-fuel or that petitioners’ investments in syn-fuel should be treated as giving rise to loss deductions for fraud are rejected no credible_evidence supports petitioners’ alternative arguments other arguments made by petitioners that are not specifically addressed herein have been considered and are rejected - petitioner mrs fisher’s claims for innocent spouse relief for and later years and petitioners’ claims for abatement of interest and for attorney’s fees are all premature and therefore will be denied any innocent spouse relief available to mrs fisher relating to partnership items under the tax equity and fiscal responsibility act of publaw_97_248 96_stat_324 such as the white rim and syn-fuel investments for and would be governed by the separate and independent proceedings described in section a any abatement of interest that might be available to petitioners would be governed by the separate proceedings described in sec_6404 see 110_tc_20 in light of our denial of petitioners’ motions for entry of decisions petitioners do not qualify as prevailing parties and we deny petitioners’ motions for attorney’s fees see sec_7430 to reflect the foregoing an appropriate order will be issued in docket no and orders and decisions will be entered in docket nos and
